Title: General Orders, 14 January 1783
From: Washington, George
To: 


                        
                            
                            Head Quarters Newburgh Tuesday January 14th 1783
                            Parole America,
                            Countersigns Boston, Charlestown
                        
                        For the day tomorrow Lieutent Colonel Vandyke.
                        For duty tomorrow the 2d Massachusetts regiment.
                        The seventh Massachusetts regiment will march for the releif of the second Jersey regiment, on the Lines, on
                            thursday the 16th instant.
                        Captain John Carlile of General Hazens Regiment is appointed Assistt Adjutant General, to take place with the
                            New Arrangement—He is to be obeyed and respected accordingly.
                    